[Cite as In re J.R., 2022-Ohio-2623.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                ALLEN COUNTY




IN RE:
                                                            CASE NO. 1-22-16
       J.R.,
                                                            OPINION
ADJUDICATED DELINQUENT CHILD.




                   Appeal from Allen County Common Pleas Court
                                  Juvenile Division
                           Trial Court No. 2-21 JG 37764

                                        Judgment Affirmed

                             Date of Decision: August 1, 2022




APPEARANCES:

        Melody Goodin for Appellant

        John R. Willamowski, Jr. for Appellee
Case No. 1-22-16


ZIMMERMAN, P.J.

      {¶1} Adjudicated delinquent child-appellant, J.R., appeals the March 1, 2022

judgment entry of disposition of the Allen County Court of Common Pleas, Juvenile

Division. For the reasons that follow, we affirm.

      {¶2} On December 3, 2021, a complaint was filed against J.R. charging him

with Count One of felonious assault in violation of R.C. 2903.11(A)(2), a felony of

the second degree if committed by an adult, and Counts Two and Three of

improperly discharging firearm at or into habitation in violation of R.C. 2923.161,

felonies of the second degree if committed by an adult. The complaint arose from

a December 1, 2021 drug transaction between J.R. and another juvenile during

which J.R. discharged a firearm toward the other juvenile’s residence but struck two

other residences. On December 9, 2021, J.R. appeared by remote contemporaneous

video and denied the charges in the complaint.

      {¶3} On January 14, 2022, J.R. withdrew his denial of the charges in the

complaint and admitted to Count Three as alleged in the complaint. In exchange

for his change of pleas, the State agreed to dismiss Counts One and Two. The trial

court accepted J.R.’s admission, dismissed Counts One and Two, and adjudicated

J.R. a delinquent child as alleged in Count Three of the complaint.

      {¶4} At a dispositional hearing on February 28, 2022, the trial court

committed J.R. to the legal care and custody of the Ohio Department of Youth


                                        -2-
Case No. 1-22-16


Services (“DYS”) for a minimum of one year (not to exceed J.R.’s 21st birthday).1

(Doc. No. 19).

           {¶5} On March 3, 2022, J.R. filed a notice of appeal.                               He raises one

assignment of error for our review.

                                         Assignment of Error

           The Trial Court Abused its Discretion In Ordering That
           Appellant J.R. Be Immediately Committed to the Care and
           Custody of the Ohio Department of Youth Services for a
           Minimum of One (1) Year And to a Maximum of the Age of 21
           Years, In Violation of 2152.01 of the Ohio Revised Code.

           {¶6} In his assignment of error, J.R. argues the trial court abused its

discretion by committing him to the legal care and custody of DYS for a minimum

of one year and a maximum period not to exceed J.R.’s attainment of 21 years of

age. Specifically, J.R. contends that the trial court’s order of commitment is

unsupported by the record and is an improper-punitive disposition.

                                            Standard of Review

           {¶7} We review a juvenile court’s disposition for a child adjudicated

delinquent under an abuse-of-discretion standard. In re D.S., 111 Ohio St.3d 361,

2006-Ohio-5851, ¶ 6; In re T.H., 12th Dist. Clermont No. CA2006-02-021, 2007-

Ohio-352, ¶ 10; In re D.W., 10th Dist. Franklin No. 19AP-221, 2019-Ohio-5259, ¶




1
    The trial court filed its judgment entry of disposition on March 1, 2022. (Doc. No. 19).

                                                      -3-
Case No. 1-22-16


7. An abuse of discretion suggests that a decision is unreasonable, arbitrary, or

unconscionable. State v. Adams, 62 Ohio St.2d 151, 157-158 (1980).

                                     Analysis

      {¶8} Ohio’s juvenile courts—deriving power solely by statute—are courts of

limited jurisdiction. In re Williams, 4th Dist. Washington No. 05CA56, 2006-Ohio-

4657, ¶ 5, citing Carnes v. Kemp, 104 Ohio St.3d 629, 2004-Ohio-7107, ¶ 25 and

In re R.K., Cuyahoga No. 84948, 2004-Ohio-6918, ¶ 22. To that end, R.C. Chapter

2152 governs juvenile-delinquency matters. See In re Cross, 96 Ohio St.3d 328,

2002-Ohio-4183, ¶ 11.

      {¶9} When reviewing a case that originated in the juvenile court, we must

consider the purposes underlying juvenile dispositions as set forth under R.C.

2152.01. In re H.V., 138 Ohio St.3d 408, 2014-Ohio-812, ¶ 9. Those purposes

include providing “for the care, protection, and mental and physical development of

the juvenile offender”; protecting “the public interest and safety”; holding “the

juvenile offender accountable”; restoring “the victim”; and rehabilitating “the

juvenile offender.” Id. “The statute further states that these purposes are to be

achieved ‘by a system of graduated sanctions and services.’” Id., quoting R.C.

2152.01(A).

      {¶10} “The various traditional juvenile dispositions available to a trial court

are delineated in R.C. 2152.16, 2152.17, 2152.19, and 2152.20.” Id. at ¶ 32


                                        -4-
Case No. 1-22-16


(O’Connor, C.J., dissenting), citing R.C. 2152.02(Z).           In particular, when

determining an appropriate disposition for a juvenile who has been adjudicated

delinquent, the juvenile court may commit the juvenile to the legal care and custody

of DYS; place the juvenile in a detention facility or on house arrest; impose fines;

or impose any of the other options (or combination of options) described in R.C.

Chapter 2152.     Id. at ¶ 33 (O’Connor, C.J., dissenting), citing R.C. 2152.16,

2152.19(A)(3), (4)(j), and 2152.20(A)(1).        “Dispositions imposed under the

delinquency statutes are to be ‘reasonably calculated to achieve the overriding

purposes’ of R.C. 2152.01 but must also be ‘commensurate with and not demeaning

to the seriousness of the * * * conduct and its impact on the victim, and consistent

with dispositions for similar acts committed by similar delinquent children.’” State

v. Morgan, 153 Ohio St.3d 196, 2017-Ohio-7565, ¶ 47, quoting R.C. 2152.01(B).

       {¶11} Importantly, “[t]he juvenile disposition statutes do not exist merely to

punish children and prevent future crime[.]” In re T.H., 2007-Ohio-352, at ¶ 13,

quoting In re Chappell, 164 Ohio App.3d 628, 2005-Ohio-6451, ¶ 49 (7th Dist.).

“Nevertheless, despite the stated purposes of providing for the care, protection, and

development of children, and to rehabilitate the offender, some circumstances

justify substantial confinement in order to fulfill the purposes of protecting public

safety and holding the offender accountable.” Id., citing In re J.B., 12th Dist. Butler

No. CA2004-09-226, 2005-Ohio-7029, ¶ 120.


                                         -5-
Case No. 1-22-16


       {¶12} As a second-degree felony if committed by an adult, improperly

discharging firearm at or into habitation carries the possibility of commitment to the

legal care and custody of DYS “for an indefinite term consisting of a minimum

period of one year and a maximum period not to exceed the child’s attainment of

twenty-one years of age.” R.C. 2152.16(A)(1)(d); 2923.161(C). In this case, the

trial court committed J.R. to the legal care and custody of DYS for a minimum

period of one year and a maximum period not to exceed J.R.’s attainment of 21

years of age as to his improperly-discharging-firearm-at-or-into-habitation

adjudication.   Accordingly, J.R.’s disposition falls within the statutory range.

Accord In re J.S., 3d Dist. Hancock No. 5-19-22, 2020-Ohio-3413, ¶ 14.

       {¶13} Nevertheless, J.R. argues that the trial court abused its discretion by

committing him to the care and custody of DYS for a minimum of one year and a

maximum period not to exceed J.R.’s attainment of 21 years of age. J.R. contends

that the trial court’s order of commitment disregards the evidence in the record that

a less restrictive disposition would be more appropriate to satisfy the purposes

underlying juvenile dispositions as set forth under R.C. 2152.01. In particular, J.R.

contends that the trial court acted arbitrarily, unreasonably, and unconscionably by

overlooking the mitigating circumstances presented in this case along with the

dispositional recommendation contained in the pre-dispositional report and, instead,

committing him to the legal care and custody of DYS.


                                         -6-
Case No. 1-22-16


        {¶14} When imposing a juvenile disposition, the best practice is to develop

a robust analysis of the purposes underlying juvenile dispositions at the dispositional

hearing and in the dispositional entry to satisfy the virtue of the statute.

Notwithstanding the curt analysis put forth by the trial court at the dispositional

hearing (and the lacking analysis in its dispositional entry), we are able to discern

from the record that the trial court entered its disposition after considering the

purposes of juvenile dispositions and that the trial court’s commitment of J.R. to

DYS is reasonably calculated to achieve those purposes. Accord In re J.S. at ¶ 16;

In re K.M.C., 8th Dist. Cuyahoga No. 103449, 2016-Ohio-5322, ¶ 7. At the

dispositional hearing, the trial court heard from the probation department, crime-

victim services, the State, J.R.’s trial counsel, J.R., and J.R.’s mother and maternal

grandfather. While the probation department and J.R. advocated for a disposition

of a suspended treatment commitment conditioned on his successful compliance

with community-control sanctions, the State indicated that it would defer the matter

to the court’s discretion. Furthermore, the trial court reviewed the pre-dispositional

report and one victim-impact statement. Importantly, the trial court was aware of

the mitigating factors, including J.R.’s history with the court system, his remorse

for his conduct, his plans for his future, and his behavior report from the juvenile

detention center. See In re G.S., 8th Dist. Cuyahoga No. 110198, 2021-Ohio-3201,

¶ 22.


                                         -7-
Case No. 1-22-16


       {¶15} However, it is evident from the record that the trial court heavily

weighed the purposes of protecting the public interest and safety as well as the

seriousness of J.R.’s conduct in favor of a disposition of a commitment to DYS. See

id., citing R.C. 2152.01. See also In re K.M.C. at ¶ 7 (“At the dispositional hearing,

the juvenile court noted that although the incident was K.M.C.’s first involvement

with the court system, the seriousness of the offenses * * * warranted his

commitment to ODYS.”). Specifically considering protecting the public interest

and safety, the trial court stated at the dispositional hearing that it “cannot have

individuals out on the streets, illegally, with firearms, with the intent to harm

someone or accidentally injure or kill someone else.” (Feb. 28, 2022 Tr. at 14). See

In re D.H., 6th Dist. Erie No. E-21-029, 2022-Ohio-1972, ¶ 22 (concluding that

“[t]he trial court’s consideration of appellant’s ability to continue carrying a firearm

and the potential danger to the public in determining the appropriate disposition

comports with the protection of the public safety and interest purpose of juvenile

disposition established in R.C. 2152.01(A)”). Indeed, “[p]rotection of the public

interest and safety and holding a juvenile offender accountable for his actions are

among the ‘overriding purposes’ of juvenile disposition.” In re K.M.C. at ¶ 9,

quoting R.C. 2152 .01(A).

       {¶16} Moreover, we are able to glean from the record that the trial court

considered the purposes of rehabilitation and the provision of care, protection, and


                                          -8-
Case No. 1-22-16


the mental and physical development of J.R. when weighing the appropriateness of

a disposition of a commitment to DYS. Compare In re D.H. at ¶ 23 (noting that the

record reflects that the trial court’s statements at the dispositional hearing “plainly

reflect” its “consideration of the remaining purposes of [a] juvenile disposition in

that it sought to provide appellant with the appropriate care, protection, mental, and

physical development as well as the most appropriate rehabilitative services as

described in R.C. 2152.01(A)”). In particular, the record reflects an exchange

between the trial court and J.R. regarding his impulsive decision to not only carry a

firearm but to discharge that firearm multiple times, striking two residences,

suggesting that the trial court weighed the foregoing purposes. Compare id.

       {¶17} Significantly, “when reviewing for an abuse of discretion, an appellate

court must not substitute its judgment for that of the trial court.” In re I.S.P., 4th

Dist. Washington No. 09CA37, 2010-Ohio-410, ¶ 20. Indeed, the trial court is

“better able to view the parties, to assess the victim’s and the victim’s family’s

needs, to assess the offender’s situation and to then consider and weigh all available

options.” In re B.C., 4th Dist. Lawrence No. 06CA43, 2007-Ohio-6477, ¶ 13. See

also In re J.S. at ¶ 13 (“‘Because the juvenile court “has the opportunity to see and

hear the delinquent child, to assess the consequences of the child’s delinquent

behavior, and to evaluate all the circumstances involved,” [R.C. 2152.01] authorizes

it to issue orders of disposition appropriate to each child.’”), quoting In re B.K., 2d


                                         -9-
Case No. 1-22-16


Dist. Greene No. 2017-CA-32, 2018-Ohio-864, ¶ 10, quoting In re Caldwell, 76

Ohio St.3d 156, 160-161 (1996).

       {¶18} Here, J.R. has not presented this court with any reason other than a

difference in opinion to reverse his order of commitment. Consequently, because

the trial court’s disposition is well within its broad discretion, there is nothing in this

record to suggest that the trial court acted unreasonably, arbitrarily, or

unconscionably. See In re G.S. at ¶ 24; In re K.M.C. at ¶ 9. See also In re B.C. at ¶

16.    Therefore, we conclude that the trial court did not abuse its discretion by

committing J.R. to the legal care and custody of DYS for a minimum period of one

year and a maximum period not to exceed J.R.’s attainment of 21 years of age as to

his improperly-discharging-firearm-at-or-into-habitation adjudication.

       {¶19} J.R.’s assignment of error is overruled.

       {¶20} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the juvenile court.

                                                                    Judgment Affirmed

MILLER and SHAW, J.J., concur.

/jlr




                                           -10-